    Case 1:18-cv-01316-RGA Document 9 Filed 11/28/18 Page 1 of 1 PageID #: 55


                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

EDWARD THOMAS KENNEDY,

                       Plaintiff,

          V.                                         Civ. No. 18-1316-RGA

LAW SCHOOL ADMISSIONS
COUNCIL, INC., et al.,

                       Defendants.

                                              ORDER

          At Wilmington this   :J1   day of November, 2018, for the reasons set forth in the

memorandum opinion issued this date;

          IT IS ORDERED that:

          1.    The Complaint is DISMISSED for failure to state a federal claim, and for

lack of subject matter jurisdiction in the absence of a federal claim. Amendment is

futile.

          2.    The Clerk of Court is directed to CLOSE the case.
